UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1965



AMERICA ONLINE, INCORPORATED,

                                                Plaintiff - Appellee,

          versus


PRABHU MOHAPATRA,

                                               Defendant - Appellant,

          and


ALL    INDIA    ON-LINE     PRIVATE   LIMITED,
INCORPORATED;   ALL   INDIA   ON-LINE  PRIVATE
LIMITED (INDIA); INTERNATIONAL SCIENCE &
TECHNOLOGY, INCORPORATED,

                                                           Defendants,

          versus


AMERICA ONLINE (India); ANIL CHAWLA; RICHARD
D. PARSONS; TIME WARNER, INCORPORATED,

                                                  Counter Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:05-cv-00535-CMH)


Submitted:   October 31, 2006              Decided:   December 1, 2006
Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Prabhu Mohapatra, Appellant Pro Se. Michael Abbott Grow, ARENT &
FOX, P.L.L.C., Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Prabhu   Mohapatra   appeals   the   district   court’s   order

adopting the recommendation of a magistrate judge and entering

default judgment against him and three corporate defendants in this

action for trademark infringement and unfair competition brought by

America Online, Inc. (“AOL”).     After a review of the record, we

find no error, and we therefore affirm on the reasoning of the

district court.    See America Online, Inc. v. Mohapatra, No. 1:05-

cv-00535-CMH (E.D. Va. July 31, 2006).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               AFFIRMED




                                - 3 -